Citation Nr: 1215215	
Decision Date: 04/26/12    Archive Date: 05/07/12

DOCKET NO.  05-21 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to October 14, 2010 for a lumbar spine disability.

2.  Entitlement to an evaluation in excess of 20 percent from October 14, 2010 for a lumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2005 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  In that rating decision, the RO found that the Veteran's lumbar spine disability did not warrant a rating in excess of 10 percent and reduced the evaluation of the Veteran's right knee disability from 10 percent to 0 percent.  In a May 2005 rating decision, the RO reinstated the 10 percent evaluation for the right knee disability.  

This claim was previously before the Board in July 2007, July 2009 and August 2010, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.

In a December 2011 rating decision, the Appeals Management Center increased the Veteran's evaluation for his lumbar spine disability to 20 percent, effective October 14, 2010.


FINDINGS OF FACT

1.  Prior to October 14, 2010, the Veteran's lumbar spine disability was characterized by flexion greater than 60 degrees with no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  From October 14, 2010, the Veteran's lumbar spine disability has been manifested by flexion to greater than 30 degrees, with no findings of ankylosis or the functional equivalent.

3.  The right knee disability is manifested by flexion to 110 degrees, extension to 0 degrees, and pain; such disability has not been productive of ankylosis, instability, impairment of the tibia and fibula, or genu recurvatum.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent prior to October 14, 2010 for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5236 (2011).

2.  The criteria for an evaluation in excess of 20 percent from October 14, 2010 for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5236 (2011).

3.  The criteria for an evaluation in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  January 2005, September 2007, and August 2009 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  March 2006 and September 2007 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA medical and relevant private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  Adequate VA examinations were conducted for the Veteran's lumbar spine and right knee.  The record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating joints, under 38 C.F.R. § 4.59, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, pain alone does not constitute a functional loss under VA regulations.  Mitchell v. Shinseki, 25 Vet. App. (2011).  The rating schedule does not provide a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

A.  Increased Evaluations for the Lumbar Spine Disability

The Veteran is seeking an evaluation in excess of 10 percent prior to October 14, 2010 for a lumbar spine disability and in excess of 20 percent from October 14, 2010.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a (2011). 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides that intervertebral disc syndrome (IVDS) is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 10 percent disability rating for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a.

At January 2005 VA emergency room treatment, the Veteran complained of non-traumatic back pain that he had had for four days.  The pain was constant and was made worse with movement, and medications were not helping.  There were no radicular symptoms, abdominal pain, or motor weakness.  X-rays were normal.  The Veteran was diagnosed with an acute exacerbation of chronic low back pain.

The Veteran had a VA examination in February 2005.  He reported having a spasm three or four months before that had caused the pain to suddenly become worse.  Since then, he had continued to have intermittent low back pain.  The pain was localized, and there was no sciatica.  There were severe spasms six to eight times a year that lasted for three to four days.  The Veteran was able to work if he took pain pills.  He had lesser spasms once a week that lasted for a few hours, and he had not had cortisone injections or surgery.  The Veteran was able to walk for a mile, sit for a few hours, and lift 40 to 50 pounds.

On examination the lumbosacral spine was nontender to palpation and contour was normal.  There was no palpable spasm, and straight leg raise was 0 to 80 degrees bilaterally.  The Veteran could perform this motion repetitively without difficulty.  Lumbar flexion was 80 degrees, extension 25 degrees, lateral flexion 25 degrees bilaterally, and rotation was 25 degrees bilaterally.  All movements were done easily without evidence of painful motion, incoordination, weakness, or impaired endurance.  The thoracic spine was nontender to palpation, had normal contour, and had no palpable spasm.  The diagnosis was thoracic spine strain by history, currently quiescent, and chronic lumbar strain with spasms occurring six to eight times a year that lasted for three to four days but did not force bedrest.  The Veteran could perform daily activities but could not perform anything more than sedentary work during these episodes.  There was no pain, fatigue, weakness or incoordination on repeat testing.

At March 2005 VA primary care treatment, the Veteran said that he had had a flare of his lumbar pain a few months before.  The pain was worse than ever, and there were some spasms.  The sharp pain was "like being stabbed with an ice pick." 

A May 2005 MRI of the lumbar spine showed mild, diffuse disc bulges and hypertrophy.

The Veteran wrote on his June 2005 VA Form 9 that his lower back pain had increased, which caused his range of motion to decrease.  It was difficult for him to walk, and he had muscle spasms when bending forward.  There was sharp, radiating pain in his low back that travelled throughout his legs on a daily basis.

At a March 2006 VA examination, the Veteran said that he had intermittent low back pain 10 to 15 days a month and that he had flare ups 8 to 10 times a year that lasted for two to seven days.  During those times, the Veteran was able to perform his daily activities but required pain medication.  The pain occasionally radiated down his right leg, occurred once a month, and lasted for one hour.  The Veteran said that he could walk for half a mile but could not run.  He could stand for a half hour and could sit for a half hour to hour.  The Veteran could comfortably lift 35 to 40 pounds and had not had surgery or cortisone injections in the lumbar spine.  He denied significant traumatic injuries.

On examination, the Veteran did not have difficulty changing  positions on the table and he did not use a cane or other assistive device for ambulation.  He also did not use any braces or supports.  The lumbar spine was nontender to palpation, spinal contour was normal, there was no palpable spasm, and straight leg raising was limited to 60 degrees bilaterally.  The Veteran said that he had low back pain.  Lumbar flexion was limited to 64 degrees by pain and stiffness, extension was to 30 degrees, lateral flexion was to 30 degrees, and bilateral rotation was 30 degrees bilaterally.  The Veteran was able to do these motions repetitively without difficulty, and he did not exhibit pain, fatigue, weakness or incoordination on repeat testing.  He was diagnosed with degenerative joint disease of the lumbosacral spine.  The examiner opined that the Veteran did not experience any flare-ups of low back pain that forced him to bedrest, but at times he had to limit his daily activity. 

At February 2007 VA primary care the Veteran said that he used Vicodin one to two times a month for low back pain, and he also took Flexeril.  He was having more frequent and intense episodes of low back pain with radiation to the legs, and he went to a chiropractor once a month.  He was not doing home exercises.

At physical therapy in March 2007, the Veteran said that he had been having pain in his low back.  The therapist noted that the Veteran did not appear to be in acute distress.  The Veteran was instructed in the use of TENS unit. 

In September 2007 the Veteran sought emergency treatment at a private facility due to back pain.  A work release form indicates that the Veteran would be able to return to work three days later with no restrictions.

February 2008 VA primary care treatment notes indicate that the Veteran was using a TENS unit, which reduced his need for pain medication.  February 2009 VA primary care treatment notes indicate that the Veteran's back was responsive to a TENS unit and medication.  At February 2010 VA primary care the Veteran said that he had occasional back pain for which he used Vicodin and Flexeril with good relief.

The Veteran had a VA examination on October 14, 2010 at which he said that his back pain had gotten worse over the past year.  He had two types of discomfort in the low back: an "ice pick" piercing pain and muscle spasms.  The back locked up one or two times a month, and the symptoms were intermittent.  Pain radiated to the left foot once or twice a month, and the Veteran would feel some hotness and numbness in the left lower extremity.  He usually woke up with these symptoms, and the pain was currently rated a 5 out of 10.  The Veteran was able to function in his usual occupation, which required carrying piles of files around.  He had missed 12 full days of work in the past year and 5 to 6 partial days.  The Veteran could walk for 30 minutes, sit for any amount of time if he could shift his posture a little, and could stand for about 30 minutes.  He did not use any cane, walker or assistive devices for his back.  Flare-ups occurred once or twice a month and lasted for two to three days.  There were seven incapacitating episodes in the past year, which included two days of self-imposed bedrest per episode.  A TENS unit had previously helped, but had not been helping in the past year.  The Veteran took Vicodin and Flexeril for pain as well as "tons" of aspirin and ibuprofen.  The medications were for both the low back and right knee.

On examination, the thoracolumbar spine showed slight left scoliosis in the mid-thoracic region, which did not preclude additional testing or interfere significantly with function.  There was some tenderness in the left posterosuperior iliac spine.  Movement on and off the table was slow but was not particularly painful.  Gait was slow but did not appear to be antalgic.  Range of motion of the lumbar spine was flexion 0 to 45 degrees with no pain, extension 0 to 30 degrees with significant pain at the endpoint, bilateral side bending 0 to 30 degrees with pinching on the left side only, and bilateral rotation 0 to 20 degrees.  Sensory testing showed slight right S1 hypesthesia, and the left great toe had tingling but no decreased sensation.  Deep tendon reflexes were normal and there was no sciatica.  Standing was limited to about 30 minutes because of his back.  There was no obvious ankylosis of the thoracolumbar spine.  X-rays showed mild degenerative change compared with a previous study.  The impression was mild diffuse disc bulges of the thoracolumbar spine with mild degenerative disc disease.  The mild scoliosis was not due to spasm and was as likely as not positional or idiopathic. 

At an October 2011 VA examination for the right knee, it was noted that in the past year the Veteran had missed 10 to 12 full days of work due to pain in his low back, in addition to numerous partial days.

For the period prior to October 14, 2010, the Veteran is not entitled to an evaluation of 20 percent, the next highest available, for his lumbar spine disability.  No measurement of the range of motion approached a limit of greater than 30 degrees but less than 60 degrees of flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  At the March 2006 examination, lumbar flexion was limited to 64 degrees by pain and stiffness.  At the February 2005 VA examination, lumbar flexion was to 80 degrees.  In addition, the examination and treatment records discussed above do not show that there was muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Veteran cannot qualify for a schedular 20 percent evaluation prior to October 14, 2010.  See 38 C.F.R. § 4.71a, DC 5237.  

From October 14, 2010, the Veteran is not entitled to an evaluation of 40 percent, the next highest available, for his lumbar spine disability.  No measurement of the range of motion approaches a limit of 30 degrees of flexion, even upon consideration of the actual functional impairment due to pain, weakness, fatigue, incoordination, or lack of endurance.  At the October 14, 2010 VA examination, flexion was 0 to 45 degrees with no pain.  There is no finding of ankylosis at any time, or the functional equivalent thereof.  Therefore, the Veteran cannot qualify for a schedular 40 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5237.  

The Veteran does not qualify for increased evaluations under Diagnostic Code 5243, intervertebral disc syndrome.  At the October 2010 VA examination the Veteran has described needing bedrest due to his low back because of incapacitating episodes.  However, the record does not show that he has been prescribed bedrest by a physician, as required for an evaluation under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  Therefore, Diagnostic Code 5243 cannot be considered further. 

The current disability evaluations contemplate the limitations that the Veteran has as a result of his service-connected lumbar spine disability.  At the March 2006 examination, the Veteran was able to perform range of motions repetitively without difficulty.  The Veteran did not exhibit pain, fatigue, weakness or incoordination on repeat testing.  At the October 2010 VA examination there was no change in active or passive range of motion during repeat testing against resistance and no additional losses of range of motion were observed due to painful motion, weakness, impaired endurance, incoordination, or instability.  Therefore, evaluations in excess of 10 percent prior to October 14, 2010 and in excess of 20 percent from October 14, 2010 are not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

Consideration has been given to additional "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Hart, supra.  However, there are no identifiable periods of time during which the lumbar spine disability was more disabling than reflected in the separate 10 percent and 20 percent ratings assigned.  Thus, additional "staged ratings" are not supported by the record in this case. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of  extraschedular evaluations.  38 C.F.R. § 3.321(b)(1).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for greater degrees of lumbar spine impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for disability ratings in excess of 10 percent for a lumbar spine disorder prior to October 14, 2010, and in excess of 20 percent from October 14, 2010.  There is no doubt to be resolved, and increased ratings are not warranted.  

B.  Increased Evaluation for a Right Knee Disability

The Veteran is seeking an evaluation in excess of 10 percent for a right knee disability.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.  

The knee can be rated under Diagnostic Codes 5256-5263.  38 C.F.R. § 4.71a (2011).  Assigning multiple ratings for the Veteran's right knee disability based on the same symptoms or manifestations would constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2011).  However, lateral instability and degenerative arthritis of the knee may be rated separately under DCs 5257 and 5003.  VAOPGCPREC 23-97 (1997).  The Board has also considered whether separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).

The Veteran said at the February 2005 VA examination that his right knee pain occurred once or twice a month and was associated with climbing stairs.  It lasted for a day or two at a time, and there was not warmth, swelling or erythema.  The Veteran had not had any cortisone injections or surgery.  He could climb two to three flights of stairs, and it was more difficult for him to go down stairs than up.  The pain was in the popliteal fossa.  The knee was stable, and it did not buckle or lock.

On examination the Veteran could perform knee bends without difficulty, and he could do these motions repetitively.  Flexion in the right knee was to 140 degrees and extension was to 0 degrees.  There was no effusion, crepitus, or patellar compression tenderness.  The medial and lateral collateral ligaments were stable.  Lachman's and McMurray's were negative, and there was no evidence of instability or patellar subluxation.  There were not flare-ups that interfered with daily activities.  In addition, there was no pain, instability, fatigue, weakness or incoordination on repeat testing.

At March 2005 VA primary care, the Veteran complained of right knee pain that flared recently as he was going down stairs and pivoting.  The pain was always worse with going down stairs, and he continued to take naproxen and Vicodin as needed.

A May 2005 MRI of the right knee showed mild to moderate discoid degenerative changes of the menisci.

The Veteran wrote on his June 2005 VA Form 9 that he had near constant pain in the right knee and that he occasionally experienced instantaneous sharp pain going down his right leg, which normally resulted in the knee "buckling."  The right knee was often swollen at the end of the day, and the Veteran's walking was impaired.  He had a great deal of trouble climbing stairs and was unable to squat or kneel with the right knee touching the ground.    

At the March 2006 VA examination, the Veteran said that he had daily knee pain at a level of 2 to 3 out of 10.  The pain was diffuse.  He wore Ace bandages once or twice a month for a few hours and he did not have any instability of the knee.  The knee did not buckle or lock and the Veteran had not had any surgery or cortisone injections .  The Veteran was able to climb two flights of stairs, and it was more difficult for him to go down than up.  

On examination deep tendon reflexes were somewhat diminished.  The right knee had no warmth, swelling or erythema.  There was no tenderness to palpation and he was able to squat repetitively without difficulty.  The right knee flexion was to 140 degrees and extension was to 0 degrees.  There was no crepitus or patellar compression tenderness.  The medial and lateral collateral ligaments were stable and Lachman's and McMurray's were negative.  The diagnosis was degenerative joint disease of the right knee.  The Veteran did not exhibit pain, fatigue, weakness or incoordination on repeat testing. 

February 2009 VA primary care treatment notes indicate that the Veteran was having knee pain.

At the October 2010 VA examination it was noted that the Veteran used a right knee brace.  The Veteran said that the knee would lock up, particularly when going up stairs.  He had never had surgery on the knee, and there was pain two to three times a week that he rated as a 2 to 3 out of 10.  The Veteran denied instability and said that there was swelling with increased activity twice a week.  Gait was normal but a little slow.  Flexion was 0 to 130 degrees with no pain.  There was no swelling, erythema, hyperaemia, or ecchymosis.  Ligaments were intact to varus and valgus stress, and Lachman's, McMurray's and pivot tests were negative.  Alignment of the knee appeared to be normal.  There was no change in active or passive range of motion during repeat testing against resistance and no additional loss of range of motion was observed for the right knee due to painful motion, weakness, impaired endurance, incoordination or instability.  X-rays showed subtle irregularity of the cortex of the lateral femoral condyle consistent with degenerative change, and were otherwise negative.  The diagnosis was history of right knee strain with insufficient objective clinical evidence to diagnose an acute or chronic medical condition.

The Veteran had another VA examination in October 2011 for the right knee.  He had missed 6 to 7 days of work in the past year due to pain or doctor's appointments related to the right knee.  The Veteran said that the right knee problems were worse if he put weight on it and turned, and sometimes was worse when going down stairs.  The pain was deep inside the knee towards the posterolateral region and it ranged in intensity from 0 to 6 out of 10.  It was usually a dull ache that improved with getting off of the knee.  The pain was a 6 out of ten 4 to 5 times a month, and it was shooting in nature.  Otherwise, there were no flares.  Occasionally, the Veteran briefly could not straighten the knee.  Walking on concrete was painful, and he could walk on a cushioned treadmill for 30 minutes.  When he recently was in a large store for 60 to 90 minutes he had pain for 2 to 3 hours, which he treated with ice.  The Veteran wore a neoprene sleeve-type brace on a daily basis, and did not use any other assistive devices.

On examination, gait was normal except for that it was mildly antalgic on the right when he first got up from sitting.  There was normal heel walking, toe walking, and three-quarters squatting, although the latter caused pain.  Deep tendon reflexes were normal, and there was full motor strength.  The right knee popped frequently with no crepitus.  There was tenderness at the lateral joint line and iliotibial band distally on the right.  There was no swelling, effusion, instability, or abnormal alignment.  McMurray's, Lachman's and anterior drawer were negative.  There was pain but no instability with varus or valgus stress.  Range of motion was flexion to 125 degrees with pain at 95 degrees and extension to 0 degrees with pain at 2 degrees.  Following three squats, flexion was to 110 degrees, and the Veteran complained of pain at 95 degrees.  The examiner wrote that there was a loss of range of motion of 10 degrees due to painful motion.

The evidence does not show that the Veteran has right knee ankylosis; recurrent subluxation or lateral instability; cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint; cartilage, semilunar, removal of, symptomatic; impairment of the tibia and fibula; or genu recurvatum. Therefore, ratings under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, and 5263 are not for consideration.  See id.  

Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 9-2004 (separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint). 

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a. 

There is no evidence demonstrating that the Veteran's service-connected right knee disability meets the criteria for separate compensable evaluations under Diagnostic Codes 5260 and 5261 for limitation of flexion or extension.  See VAOPGCPREC 9-2004.  The examination results do not show they were limited to 45 degrees flexion or 10 degrees extension, as required for 10 percent evaluations.  See 38 C.F.R. § 4.71a, DCs 5260, 5261.  At their worst, flexion was limited to 110 degrees and extension was to 0 degrees, which is full extension.  The record shows that the flexion and extension in the right knee are essentially normal.  See 38 C.F.R. § 4.71, Plate II.  The Veteran currently has a 10 percent evaluation for his right knee disability based on limitation of flexion, and the record does not show that he is entitled to an evaluation in excess of 10 percent or to a separate 10 percent evaluation for limitation of extension.

The current disability evaluations contemplate the limitations that the Veteran has as a result of his service-connected right knee disability.  At the February 2005 VA examination, there were not flare-ups that interfered with daily activities.  In addition, there was no pain, instability, fatigue, weakness or incoordination on repeat testing.  At the March 2006 VA examination there was not pain, fatigue, weakness or incoordination on repeat testing.  The October 2010 VA examiner wrote that there was no additional loss of range of motion observed for the right knee due to painful motion, weakness, impaired endurance, incoordination or instability.  The October 2011 VA examiner estimated a 10 degree loss of flexion on repeat testing due to painful motion.  The examiner did not find weakness, impaired endurance, incoordination or instability.  Therefore, an evaluation in excess of 10 percent for the right knee disability is not justified under 38 C.F.R. §§ 4.40 and 4.45, and the decision in DeLuca.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Hart, supra.  However, there is no identifiable period of time has the right knee been more disabling than reflected in the 10 percent rating.  Thus, "staged ratings" are not supported by the record in this case. 

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for greater degrees of knee impairment, but the competent evidence reflects that such are not present in this case.  As the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability, no exceptional or unusual disability picture is shown.  Therefore, consideration of other factors (such as marked interference with employment or frequent periods of hospitalization) is not necessary.  As the Veteran's disability picture is contemplated by the rating schedule, no extraschedular referral is required.

The preponderance of the evidence is against the claim for an evaluation in excess of 10 percent for a right knee disability.  There is no doubt to be resolved, and an increased rating is not warranted.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability, prior to October 14, 2010, is denied.

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability, from October 14, 2010, is denied.

Entitlement to an evaluation in excess of 10 percent for a right knee disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


